PER CURIAM.
On report. Upon facts similar to a controlling degree to those in State v. Howe, Me., 219 A.2d 116 and upon the same issue of law, but while Howe was pending before this Court, this case was reported.
It was stipulated that if it be determined that the trial court properly dismissed the motion by the respondent to quash, judgment would be for the State.
The State seasonably briefed and argued its position at December Term, 1966. The respondent elected not to do so. He was given fifteen days in which to file reply brief and argue in writing. These fifteen days have expired. The respondent has elected to make no written representation.
Howe, supra, governs this case.
Judgment for the State.
RUDMAN, J., did not sit.